RaeNHill, J.,
concurring: In an action such as this, when evidence is offered tending to show permanent injury and a loss of capacity to earn money in tbe future, two questions of law immediately arise: (1) Is tbe loss of earning capacity an element of damage for wbicb plaintiff is entitled to compensation; and (2) what is tbe rule or measure of damages to be followed in ascertaining tbe amount wbicb will constitute just compensation for such loss?
Each is a part of tbe substantive law of tbe case. It is as essential that tbe jury be advised as to tbe one as tbe other. Hence, it is tbe duty of tbe trial judge to explain and apply both to tbe evidence in tbe case. We have repeatedly held a failure so to do is sufficient cause for a new trial.
Speaking to tbe subject in Johnson v. R. R., 163 N. C., 431, Walker, J., says: “In an action for injuries by negligence, such as this one, tbe plaintiff is only entitled to recover tbe reasonable present value of bis diminished earning capacity in tbe future. . . . Tbe damages to be awarded for a negligent personal injury resulting in a diminution of earning power is a sum equal to tbe present worth of such diminution. . . . Any other principle, if adopted, would enable a plaintiff to recover more than could possibly be earned, as no man realizes at once tbe full earnings or accumulations of a lifetime.”
In Taylor v. Construction Co., 193 N. C., 775, 138 S. E., 129, Brogden, J., says: “Tbe charge is defective because it fails to limit tbe damage wbicb may accrue in tbe future by virtue of permanent injury to tbe present cash value or present worth thereof.”
In Shipp v. Stage Lines, 192 N. C., 475, 135 S. E., 339, it is stated: “Defendant’s position in regard to limiting tbe damages, if any, wbicb may accrue in tbe future to tbe present cash value or present worth of such damages is undoubtedly tbe correct one. . . .
“Tbe charge is defective in that it fails to limit tbe plaintiff’s injury to tbe present worth of a fair and reasonable compensation . . . for bis permanent injuries, if any, resulting in tbe impairment of bis power or ability to earn money.”
*386And in Lamont v. Hospital, 206 N. C., 111, 173 S. E., 46, it is said: “This charge is defective in that it fails to limit plaintiff’s recovery for future losses to the present cash value or present worth of such losses.”
There are many other cases in this jurisdiction of like import. They are, in large measure, cited in the opinions above referred to. See also Anno. 77 A. L. R., 1446.
The cases cited in the dissenting opinion deal primarily with the first question and hold that loss of capacity to earn money in the future is an element of damage for which compensation is to be allowed. This is established law in this State, and it is not challenged or debated on this appeal. Likewise, Sutherland, in his work on Damages, lists future losses as one of the elements of damages for which compensation is to be had. Vol. 3, p. 221. But it must be noted that in discussing the measure of the recovery he lays down the rule that only the present cash value or present worth of future losses are to be recovered. Vol. 4, sec. 1249, p. 4728. See also Vol. 1, p. 198.
Thus, the divergence of opinion really comes to this: Is a full and correct charge on the first rule relating to the elements of recoverable damages, with the further statement “you may consider all these things and let your answer be in one lump sum, what you think would be a fair amount to fairly compensate him for his pain and suffering, physical ills- and disabilities, sustained as the result of the accident; and his reduced earning capacity and inability to carry on, resulting from the accident, and say in one lump sum what would be a fair amount of award to compensate him for his injuries,” a substantial compliance with Gr. S., 1-180; C. S., 564, rendering the rule as to the measure of damages merely secondary, and a failure to charge more fully thereon, in the absence of a prayer for instructions, harmless error?
I concur in the majority view. The rule or measure of damages to be followed in ascertaining what is just compensation for future losses is a part of the substantive law of the case. It is just as essential as the law defining the elements of recoverable damages.
Here there is error of commission as well as error of omission. The rule stated, if considered as relating to the measure of damages, is incorrectly stated. Plaintiff is entitled to recover only the present cash value of losses resulting from “the lack of opportunity to engage in profitable employment or gainful occupation” and “his reduced earning capacity and inability to carry on.” Thus, there was a positive misstatement of the rule, which permitted a larger recovery than that allowed by law.
In some cases it may be held for harmless error, but in cases such as this, where the plaintiff relies very largely upon evidence tending to show future losses and in which it is apparent the jury gave considerable consideration to that line of testimony, it is essential that the judge explain *387and apply the rule to the evidence in the case. A failure to do so is harmful error.